DETAILED ACTION

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first obtaining unit configured to input, a second obtaining unit configured to input, a similarity loss calculating unit configured to calculate, a total loss calculating unit configured to calculate, and a training unit configured to adjust” in claim 1, and a “classifying unit configured to classify” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 11, 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubey et al. (“Pairwise Confusion for Fine-Grained Visual Classification”).
Regarding claim 1, Dubey discloses, an apparatus for training a classifying model, comprising: a first obtaining unit configured to input each sample image in a training set to a first machine learning framework, to obtain a first classification probability and a first classification loss of the sample image; (See Dubey p. 78 Fig. 1, where image x1 is the first sample input to the Siamese neural network. The first classification probability is pƟ(y|x1), and the first classification loss is Lce(y|x1).)
a second obtaining unit configured to input a second image of an entity to which the sample image belongs to a second machine learning framework, to obtain a second classification probability and a second classification loss of the second image, (See Dubey p. 78 Fig. 1, where image x1 is the first sample input to the Siamese neural network. The first classification probability is pƟ(y|x1), and the first classification loss is Lce(y|x1).)

a similarity loss calculating unit configured to calculate a similarity loss related to a similarity between the first classification probability and the second classification probability; (See Dubey p. 79 Eq. 10, where Lpair computes the similarity loss between the two probabilities using the DEC term). 
a total loss calculating unit configured to calculate, for all sample images in the training set, the sum of the similarity loss, the first classification loss and the second classification loss obtained through calculation with respect to each sample image, as a total loss; (See Dubey p. 79 Algorithm 1, where the Lbatch computes the total loss over all the training images, where Lbatch includes the sum of all the Lpair and each  Lpair includes the sum of the Lce for input image x1 and input image x2.)
and a training unit configured to adjust parameters of the first machine learning framework and the second machine learning framework in a manner of optimizing the total loss, to obtain a trained classifying model.  (See Dubey p. 79 Algorithm 1, where the parameters and hyperparameters of the Siamese network area updated using backpropagation.)

Regarding claim 2, Dubey discloses, the apparatus for training a classifying model according to claim 1, wherein the similarity loss is smaller if the similarity between the first classification probability and the second classification probability is higher, and the similarity loss is greater if the similarity between the first classification 

Regarding claim 9, Dubey discloses, the apparatus for training a classifying model according to claim 1, wherein the similarity loss is calculated using a transfer loss function between the first classification probability and the second classification probability, the transfer loss function comprising one of a cross entropy function, a KL divergence function and a maximum mean difference function.  (See Dubey p 74-75 Section 3.1, “This symmetrized version of KL-divergence, known as Jeffrey’s divergence [40], is a measure of the average relative entropy between two probability distributions [41]. For our model parameterized by θ, for samples x1 and x2, the Jeffrey’s divergence can be written as: …Jeffrey’s divergence satisfies all of our basic requirements of a symmetric divergence metric between probability distributions, and therefore could be included as a regularizing term while training with cross-entropy, to achieve our desired confusion.”)

Regarding claim 11, Dubey discloses, a method for training a classifying model, comprising: a first obtaining step of inputting each sample image in a training set to a first machine learning framework, to obtain a first classification probability and a first 

Regarding claim 12, Dubey discloses, the method for training a classifying model according to claim 11, wherein the similarity loss is smaller if the similarity between the first classification probability and the second classification probability is higher, and the similarity loss is greater if the similarity between the first classification probability and the second classification probability is lower.  (See the rejection of claim 2 as it is equally applicable for claim 12 as well.)

Regarding claim 19, Dubey discloses, the method for training a classifying model according to claim 11, wherein the similarity loss is calculated using a transfer loss function between the first classification probability and the second classification probability, the transfer loss function comprising one of a cross entropy function, a KL divergence function and a maximum mean difference function.  (See the rejection of claim 9 as it is equally applicable for claim 19 as well.)

Regarding claim 20, Dubey discloses an apparatus for performing classification by using the trained classifying model obtained by the apparatus for training a classifying model according to claim 1, comprising: a classifying unit configured to classify images to be classified by inputting the images to be classified to the first machine learning framework or the second machine learning framework. (See Dubey p. 79.lines 23-24, “During testing, only one branch of the network is active, and generates output predictions for the input image.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (“Pairwise Confusion for Fine-Grained Visual Classification”) in view of Qui et al. (“Deep Face Recognition Under Eyeglass and Scale Variation Using Extended Siamese Network”).
Regarding claim 3, Dubey discloses, the apparatus for training a classifying model according to claim 1, but he fails to disclose the following limitations. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the synthetically generated facial images for facial recognition using a Siamese network as suggested by Qui to Dubey’s image classification using a Siamese network using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to that the Siamese network provides classification even when there is image variation.

Regarding claim 4, Dubey and Qui disclose, the apparatus for training a classifying model according to claim 3, wherein the sample image is a face image of a human, and the second image is an image including eyes which is obtained by performing predetermined processing on the sample image.  (See Qui P. 472, where a Siamese Network is used for facial recognition. As shown the first image Io is a human face, and the second image includes eyes and has a predetermined processing. The 

Regarding claim 5, Dubey and Qui disclose, the apparatus for training a classifying model according to claim 4, wherein the second image is an obstructed image obtained by obstructing forehead hair in the sample image, or the second image is an image obtained by removing glasses in the sample image.  (See Qui P. 472, where a Siamese Network is used for facial recognition. As shown the first image Io is a human face, and the second image includes eyes and has a predetermined processing. The processing is disclosed on p. 472 left column lines 9-14, “For eyeglass and scale problem, it is not hard to generate corresponding face images. The low-resolution images can be downsampled from high-resolution images. And eyeglass image can be added to the face image according to the landmark detection results.” Adding glasses to one image when both start with no glasses, is the equivalent of removing the glasses from one image when they both start with glasses.) 

Regarding claim 13, Dubey and Qui disclose, the method for training a classifying model according to claim 11, wherein the sample image is an unobstructed image, and the second image is an image obtained by performing predetermined 

Regarding claim 14, Dubey and Qui disclose, the method for training a classifying model according to claim 13, wherein the sample image is a face image of a human, and the second image is an image including eyes which is obtained by performing predetermined processing on the sample image.  (See the rejection of claim 4 as it is equally applicable for claim 14 as well.)

Regarding claim 15, Dubey and Qui disclose, the method for training a classifying model according to claim 14, wherein the second image is an obstructed image obtained by obstructing forehead hair in the sample image, or the second image is an image obtained by removing glasses in the sample image.  (See the rejection of claim 5 as it is equally applicable for claim 15 as well.)

Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (“Pairwise Confusion for Fine-Grained Visual Classification”) in view of Cali et al. (US Pub. No. 2019/0213408 A1).
Regarding claim 6, Dubey discloses, the apparatus for training a classifying model according to claim 3, but he fails to disclose the following limitations.
However Cali discloses, wherein the second image is an image obtained by performing random fuzzy processing on the sample image.  (See Cali ¶86, “The image may then altered by various perturbations, including at least one of a perspective 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the image transformation as suggested by Cali to Dubey’s training images for the Siamese network using known engineering techniques, with a reasonable expectation of success. The motivation for doing is in order to increase the amount of images that are available for training.

Regarding claim 16, Dubey and Cali disclose, the method for training a classifying model according to claim 13, wherein the second image is an image obtained by performing random fuzzy processing on the sample image.  (See the rejection of claim 6 as it is equally applicable for claim 16 as well.)

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (“Pairwise Confusion for Fine-Grained Visual Classification”) in view of Yu et al. (US Pub. No. 2018/0129869 A1).
Regarding claim 7, Dubey discloses, the apparatus for training a classifying model according to claim 1, where he discloses potentially created synthetic images for pose variation, but he fails to disclose the following limitation.
However Yu discloses, wherein the sample image is a front image of a face of a human and the second image is obtained by performing predetermined processing on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the affine transformation for pose images as suggested by Yu to Dubey’s training images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to increase the amount of similar training images. 

Regarding claim 8, Dubey and Yu disclose, the apparatus for training a classifying model according to claim 7, wherein the second image is obtained by performing affine transformation on the images of different postures.  (See the rejection of claim 7 as it is equally applicable or claim 8 as well.)

Regarding claim 17, Dubey and Yu disclose, the method for training a classifying model according to claim 11, wherein the sample image is a front image of a face of a human, and the second image is obtained by performing predetermined processing on images of different postures of a human to which the sample image belongs. (See the rejection of claim 7 as it is equally applicable for claim 17 as well.)
 
Regarding claim 18, Dubey and Yu disclose, the method for training a classifying model according to claim 17, wherein the second image is obtained by performing affine transformation on the images of different postures.  (See the rejection of claim 8 as it is equally applicable for claim 18 as well.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dubey et al. (“Pairwise Confusion for Fine-Grained Visual Classification”) in view of Hinton et al. (“Distilling the Knowledge in a Neural Network”).
Regarding claim 10, Dubey discloses, the apparatus for training a classifying model according to claim 1, but he fails to disclose the following limitations. 
However Hinton discloses, wherein before the similarity loss related to the similarity between the first classification probability and the second classification probability is calculated, a softening parameter causing information between different classes to be held is applied to the first classification probability and the second classification probability, respectively, to soften the first classification probability and the second classification probability. (See Hinton pp. 2-3, section 2, “Neural networks typically produce class probabilities by using a “softmax” output layer that converts the logit, zi , computed for each class into a probability, qi , by comparing zi with the other logits. Qi = exp(zi/T)/Sum(exp(zj/T)) where T is a temperature that is normally set to 1. Using a higher value for T produces a softer probability distribution over classes.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the softening of neural network classification probabilities as suggested by Hinton to Dubey’s classification probabilities 
less data than the original cumbersome model and using a much higher learning rate.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662